     Case 4:16-cv-02478 Document 194 Filed on 12/29/20 in TXSD Page 1 of 6
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          December 30, 2020
                      UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

                                          §
KRISHNA PRASAD ADHIKARI, et               §
al.,                                      §
                                          §
              Plaintiffs,                 §
                                          §        CASE NO. 4:16-CV-2478
v.                                        §
                                          §
KBR, INC., et al.,                        §
                                          §
             Defendants.                  §
                                          §

                            MEMORANDUM AND ORDER

      Pending before the Court is Plaintiffs’ Motion to Compel (ECF NO. 163)

KBR, Inc., et al., (“Defendants”) to produce documents Defendants claim are

protected under the attorney-client privilege. The Court held a hearing on

December 8, 2020 and ruled on all but four documents, reserving its ruling after

further consideration in light of the arguments of counsel, case law, and evidence.

See Order, ECF No. 192. Having reviewed the evidence and case law, Plaintiffs’

motion is granted in part and denied in part.

        I.   BACKGROUND

      Plaintiffs are five Nepali men who allege they were taken against their will to

Iraq during the height of the Iraq War, where they were forced to provide manual

labor for KBR. First Am. Compl., ECF No. 155-2, ⁋⁋ 1-2. Plaintiffs allege, inter

                                          1
    Case 4:16-cv-02478 Document 194 Filed on 12/29/20 in TXSD Page 2 of 6




alia, that KBR is liable to them for negligence, negligent hiring, and negligent

supervision under Texas law. Id. ⁋⁋ 263-82. Plaintiffs allege KBR breached a duty

it owed them by contracting with and failing to protect them from Daoud & Partners,

a Jordanian company that tapped into a network of labor brokers to supply KBR with

trafficked workers, including Plaintiffs. Id. ⁋⁋ 95-96.

      The Parties are in a discovery dispute concerning the scope of the attorney-

client privilege. Plaintiffs seek the production of four documents that involve KBR’s

internal communications regarding its responses to media inquiries. KBR opposes

production asserting the documents are protected by the attorney-client privilege.

    II. COMMUNICATIONS SEEKING AND GIVING LEGAL ADVICE
        ARE PROTECTED UNDER THE ATTORNEY CLIENT PRIVILEGE

      ‘“The attorney-client privilege is one of the oldest recognized privileges for

confidential communications.’” Miniex v. Houston Housing Authority, No. 4:17-cv-

00624, 2019 WL 2524918, *3 (S.D. Tex. March 1, 2019) (quoting Swidler & Berlin

v. United States, 524 U.S. 399, 403 (1998)). “Its purpose is to encourage ‘full and

frank communication between attorneys and their clients and thereby promote

broader public interests in the observance of law and administration of justice.’” Id.

(quoting Upjohn Co. v. United States, 449 U.S. 383, 389 (1981)).

      The elements of attorney-client privilege are: “(1) a confidential

communication; (2) made to a lawyer or his subordinate; (3) for the primary purpose

of securing either a legal opinion, legal services, or assistance in a legal proceeding.”

                                           2
    Case 4:16-cv-02478 Document 194 Filed on 12/29/20 in TXSD Page 3 of 6




SEC v. Microtune, Inc., 258 F.R.D. 310, 315 (N.D. Tex. 2009) (citing United States

v. Robinson, 121 F.3d 971, 974 (5th Cir. 1997)). The party asserting the privilege

bears the burden to demonstrate how each communication satisfies all the elements

of the privilege. Id. (citing Hodges, Grant & Kaufmann v. United States, 768 F.2d

719, 721 (5th Cir. 1985)).

      The court narrowly construes the privilege to the bounds necessary to protect

these principles because the “assertion of privileges inhibits the search for truth.” Id.

(quoting Navigant Consulting, Inc. v. Wilkinson, 220 F.R.D. 467, 477 (N.D. Tex.

2004)). The privilege is limited to the disclosures made to an attorney that are

“necessary to obtain informed legal advice which might not have been made absent

the privilege.” Id. (quoting Fisher v. United States, 425 U.S. 391, 403 (1976)).

Therefore, “the privilege does not protect documents and other communications

simply because they result from an attorney-client relationship.” Id. (citing Navigant

Consulting, 220 F.R.D. at 477) (emphasis added).

      ‘“There is no presumption that a company’s communications with counsel are

privileged.’” Miniex, 2019 WL 2524918, at *4 (quoting EEOC v. BDO USA, L.L.P.,

876 F.3d 690, 696 (5th Cir. 2017). ‘“[A] confidential communication between client

and counsel is privileged only if it is generated for the purpose of obtaining or

providing legal assistance ....”’ Id. (alterations in original) (citations omitted). If a

lawyer is acting in a non-legal capacity, the attorney-client privilege does not apply.


                                           3
    Case 4:16-cv-02478 Document 194 Filed on 12/29/20 in TXSD Page 4 of 6




See id. (“[C]ommunications by a corporation with its attorney, who at the time is

acting solely in his capacity as a business advisor, [are not] privileged.”). Where

there is a dual purpose in making the communication, the court should consider the

context to glean the “manifest purpose” of the communication. Id. (citations

omitted).

            A. KBR Submitted Evidence in Support of Its Assertion of Privilege

      KBR submitted an affidavit of its former Vice President of Legal, Chris

Heinrich, who stated that KBR routinely received media inquiries, and its responses

could create potential litigation exposure. Henrich Aff., ECF No. 173-1, ⁋11. He

further testified that his responsibility was to help KBR navigate those questions to

mitigate that exposure. Id. He required KBR’s Communications Department to

obtain clearance from the Legal Department before responding to any media

inquiries. Id. ⁋12. In reviewing such media inquiries, Henrich testified that his “sole

purpose” was to assess any legal issues and minimize any potential risks. Id.

      Heinrich further testified that starting in mid-2004, KBR received media

inquiries regarding alleged misconduct among the thousands of foreign

subcontractors hired to work on its United States government contract worldwide.

He testified that the legal issues raised potential litigation exposure, the division of

responsibility between KBR and the United States government, interpretation of its




                                           4
    Case 4:16-cv-02478 Document 194 Filed on 12/29/20 in TXSD Page 5 of 6




code of conduct, and the scope of investigative and corrective action KBR could

take. Id. ⁋14.

      With regard to Document 4561, Heinrich testified that Melissa Norcross, an

employee in the Communications Department, contacted him for the primary

purpose of obtaining legal advice on KBR’s response to certain press inquiries. Id.

⁋15. Melissa Norcross provided an affidavit testifying to the same. Norcross Aff.,

ECF No. 173-3, ⁋ 5. The Court’s determines that the email is protected under the

attorney client privilege. It is an email from an employee to counsel and other

employees with responsibility for the issues raised, seeking advice on how to

respond to a media inquiry. While there is no doubt there is a mixed purpose to the

email, it clearly raises legal issues and seeks legal advice. The email along with the

supporting affidavit satisfy KBR’s burden of proof to maintain the privilege. Miniex,

2019 WL 2524918, at *4.

      Regarding Document 5442, Heinrich testified that he provided legal advice to

Heather Brown’s draft responses to a media inquiry that she requested in Document

5441. His advice concerned contractual and other legal measures KBR pursued. The

Court finds that the only relevant paragraph is paragraph 11. The other paragraphs

are not relevant to the litigation. Paragraph 11 is privileged. It seeks legal advice on

responding to a media inquiry and Heinrich provides that advice. See Alomari v.

Ohio Dept. of Public Safety, 626 Fed. App’x. 558, 570-71 (6th Cir. 2015) (advising


                                           5
    Case 4:16-cv-02478 Document 194 Filed on 12/29/20 in TXSD Page 6 of 6




a client on how to respond to media inquiries has important legal implications).

Thus, this document need not be produced.

      Finally, regarding Documents 10168 & 10169, Heinrich testified that Karolyn

Stuver, KBR’s Communications Director, requested his legal advice on addressing

a media inquiry and Jill Pettibone, KBR’s Vice President of Operational Excellence,

discusses and follows up on the request for legal advice. Henrich Aff., ECF No. 173-

1, ⁋22. The Court finds that this document is not privileged. Although Ms. Stuver

asks for help responding to the media inquiry with input from legal or subcontracts,

Ms. Pettibone responds, directing her to Sharon Steele, Procurement Director, for

the response. On the face of the document, no legal advice is given. The affidavit is

insufficient to cure this deficiency. These two documents must be produced. Miniex,

2019 WL 2524918, at *4 (no presumption communications with counsel are

privileged, must involve obtaining or providing legal advice).

                                       Conclusion

      Plaintiff’s Motion to Compel, ECF No. 163, is GRANTED IN PART and

DENIED IN PART. Documents 4561 and 5442 are privileged and protected from

discovery. Documents 10168 and 10169 are not privileged and must be produced.

      Signed on December 29, 2020, at Houston, Texas.


                                       _____________________________
                                           Dena Hanovice Palermo
                                        United States Magistrate Judge
                                         6
